Opinion of the Court
ROBERT E. Quinn, Chief Judge:
Four of the six offenses of which the accused was convicted alleged that he solicited recruits to violate a general regulation. In his instructions to the court-martial, the law officer indicated that each offense authorized confinement at hard labor for two years. Solicitation of another to commit an offense, however, is punishable by confinement for not more than four months. United States v Oakley, 7 USCMA 733, 23 CMR 197. Intermediate appellate authorities substantially reduced the sentence adjudged by the court-martial, but they were apparently unaware of the error in the law officer’s instruction. Accordingly, we return the record of trial to The Judge Advocate General of the Navy for submission to the board of review for reassessment of the sentence in the light of this opinion. United States v Walker, 8 USCMA 38, 23 CMR 262.
Judge FERGUSON concurs.